VANCE, Justice,
dissenting.
Under our constitutional system, the law must apply equally to all citizens. We *398have held that laws are constitutional which apply to a specific category or classification as long as they apply equally to everyone within the class; but for the classification rule to apply, there must be a rational basis for the classification in that the general purpose of the classification is not adversely affected or compromised by limiting its application to a specific class or by excluding a specific class from its operation.
The general purpose of the classifications here is to control air pollution by controlling excessive emissions of pollutants into the air. To that end, vehicle emission inspections are required on all vehicles, but not all vehicles which fail to pass the inspection are required to be repaired so as to meet the emission standards. Where the cost of repair to bring a vehicle into compliance exceeds a certain sum, the vehicle is exempt from, compliance and may continue to pollute at will.
We were informed at oral argument that the city bus transportation system is also exempt from compliance. Anyone who has been in heavy traffic subjected to the suffocating exhaust fumes of city buses will have some difficulty in understanding why they should be exempt from compliance with promulgated emission regulations. In fact, it would appear that these regulations are designed to require compliance by everybody except one specific class, namely, the very worst polluters.
What can be the rational basis for the exclusion, as a class, of the worst air polluters from a regulation promulgated to control the emission of air pollutants? I see none. This exemption of this class of air polluters most certainly adversely affects and compromises the objective sought to be accomplished by the regulations, and the exemption, therefore, does not have a rational basis to the regulations.
The majority opinion states that it would be unreasonable to require some vehicles to be brought into compliance with the standards if it would cost too much to do so. If the public safety and health requires that vehicle emissions be brought within certain standards, then it is all the more important that those who are the worst polluters must not be allowed to foul the air with emissions.
The need to control air pollution is one of the most pressing problems confronting our society as far as public health and safety are concerned, but regulations which seek to control air pollution must be made to apply equally to all polluters. I cannot agree that a regulation which exempts the worst polluters from compliance is constitutional.